NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JAN 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE TEJEDA-ESPINOSA,                           No.    17-72987

                Petitioner,                      Agency No. A201-179-108

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                              Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Jorge Tejeda-Espinosa, a native and citizen of Mexico, petitions for review

of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of torture in Mexico and thus is not entitled to relief

from a reinstated removal order. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the IJ’s factual findings. Andrade-Garcia v. Lynch,

828 F.3d 829, 833 (9th Cir. 2016). We review legal questions de novo. Pirir-Boc

v. Holder, 750 F.3d 1077, 1081 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Tejeda-Espinosa

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government of Mexico. See Andrade-Garcia, 828 F.3d at 836

(“[a] general ineffectiveness on the government’s part to investigate and prevent

crime will not suffice to show acquiescence.”).

      We reject as without merit Tejeda-Espinosa’s contentions that the IJ

mischaracterized his testimony, ignored his documentary evidence, or applied an

incorrect legal standard.

      PETITION FOR REVIEW DENIED.




                                          2                                   17-72987